DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Claims 1-7 in the reply filed on 09/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2021.
The restriction requirement has been made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hitomi (JP 2014-208418) in view of Takano et al. (US 2017/0283555). 
Regarding Claim 1, Hitomi teaches a foam molded product containing a resin (Abstract; Paragraph 0016) comprising a surface layer, a compressive deformation layer and a foam layer. (Fig. 1). Hitomi teaches the surface layer can comprise 0.02 to 2 mm. (Paragraph 0050). This overlaps the claimed range of 0.1 to 5.0 mm. Hitomi teaches the compressive deformation layer is formed from foam particles. (Paragraph 0059). Hitomi teaches the foam particles have an expansion ratio of 1.3 to 60 times. (Paragraph 0075). This overlaps the claimed range of 3 to 30 times.
Hitomi does not specifically teach the H/L is an average of 0.5 or less, where H is length in a compression direction an L is length perpendicular to the compression direction.
Takano teaches using foam particles in a molded scenario, having an aspect ratio of L/D of 0.8 to 3 or a H/L of 0.333 to 1.25 (Paragraph 0077). Takano teaches this aspect ratio ensure proper filling when foaming in mold. (Paragraph 0077). Thus, it would have been obvious to one with ordinary skill in the art to use the aspect ratio of Takano in Hitomi to ensure proper filling when molding.
Regarding Claim 2, 
Regarding Claim 4, all physical objects, like the foam molded product taught by Hitomi, will inherently have a texture and a shape. Therefore, the foam molded product of Hitomi has a textured shape.
Regarding Claim 7, Hitomi teaches a layer can comprise polyamide. (Paragraph 0043). 

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Hitomi and Takano as applied in Claim 1 above, in further view of Kimoto et al. (US 2008/0185874)  
Regarding Claim 5, Hitomi teaches the resulting molded article of FRP and faom can be used in various vehicle uses. (Paragraph 0002-0003). Hitomi does not specifically teach using this material as an engine cover.
Kimoto teaches FRP can be used to cover engines. (Paragraph 0110). Thus, it would have been obvious to one with ordinary skill in the art to use the foam molded object of Hitomi as an engine cover, as Kimoto teaches FRPs can be used to cover engines.

Claim 6 is rejected under 35 U.S.C. 103 for being unpatentable over Hitomi and Takano as applied in Claim 1, in view of Balaji (NPL)
Regarding Claim 6, Hitomi teaches the foam can comprise polycarbonate. Polycarbonate has a glass transition temperature of around 150 degrees C and is amorphous. Thus, Hitomi teaches resin that meets the limitation of Claim 6.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael Zhang/Primary Examiner, Art Unit 1781